 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirestone Textiles Company, Division of the FirestoneTire & Rubber Company and International Union,United Automobile, Aerospace and Agricultural Im-plement Workers of America, UAW. Case 9 CA9378August 13, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENEI.L.OOn March 14, 1979, Administrative Law JudgeJohn C. Miller issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the Charging Party filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Firestone TextilesCompany, Division of the Firestone Tire & RubberCompany, Bowling Green, Kentucky, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF TlHENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE Wll.L NOT refuse to bargain in good faithwith the International Union, United Automo-bile, Aerospace and Agricultural ImplementWorkers of America, UAW.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.WE WILL, upon request, meet and bargain ingood faith with the Union mentioned above and,if an agreement is reached, reduce such agree-ment to writing and sign it.FIRESTONE TEXHTLES COMPANY, DIVISIONOF THE FIRESTONE TIRE & RUBBER COM-PANYDECISIONSTAIEMEN1 ()F It1 C(ASIJOllN C. Ml.I.eIR. Administrative Law Judge: By Orderrdated March 15, 1978. the Board directed that a hearing beheld to resolve the issues raised by Respondent's objectionslo an election held on September 25 26. 1974. The Board'sOrder, in turn, was prompted by a remand order of theLJnited States Court of Appeals for the Sixth Circuit direct-ing that such a hearing be held.'Thereafter. on July 10 14, 1978. a hearing was held inBowling Green. Kentucky, at which Respondent-Employerwas offered the opportunity to adduce evidence in supportof its 10 objections and the Petitioner. the United Automo->bile Workers, offered evidence in rebuttal. Inasmuch as theallegations that Respondent-Employer refused to bargain in9-CA 9378 are dependent on the validity of the Union'scertification as the bargaining representative, which in turn-ests on the underlying merits of the Employer's objectionsn the representation case. 9 RC 10686, those objectionswill be considered first.Upon consideration of the entire record, including briefsof the parties, and based on the demeanor of the witnesses.I make the following:FINDINGS OF FACTI. JURISDICTIONIn view of the Board's original assertion of jurisdictionaver the Employer,' I find that Respondent is an Employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.The International Union, United Automobile. Aerospaceand Agricultural Implement Workers of America, UAW, isa labor organization within the meaning of Section 2(5) ofthe Act.I In his Supplemental Decision and Certification of Representative in Case) RC 10686. the Regional Director had overruled Respondent's objectionsto the election and the Board had denied the Respondent's request for re-view. Thereafter. the Board issued a decision. 222 N.RB 1254 (1976). find-ing that Respondent's refusal to bargain was a violation of Sec. 8a)(5} andIl) of the Act. In a decision issued December 28. 1977. the Sixth Circuitdeclined enforcement and remanded the case for a hearing on Respondent'sobjections. Firestone Teriles Corpani v. L. R B. 568 F2d 499.1222 NLRB 1254 (upra).244 NLRB No. 32168 FIRESTONE TEXTILES COMPANYII. lite ()BJF( IIONS OF I El tI( llON IN 9 RC(- 10686A. The Ten ObjeclionsAlthough the Employer filed 10 objections to the Elec-tion, at the hearing no evidence was adduced with respectto Objections 4, 5, and 10.1 Accordingly. those objectionsare overruled. The seven remaining objections will be dis-cussed and ruled on hereafter.B. Contentions of the Parties1. In its brief, the Employer emphasized three majorpoints, namely:(a) Did the Union conduct mass picketing, directed atemployees entering the plant at voting times to destroy thelaboratory conditions required by the Board for a fair elec-tion.(b) Did noise, confusion, and electioneering and adver-tising by union partisans in the voting area destroy the re-quired laboratory conditions.(c) Would the misconduct of the Union and its partisans.in its cumulative effect under the conditions shown, reason-ably tend to sway the votes of at least two of the 347 votescast for the Petitioner.2. The Petitioner's brief reviews the evidence as to eachobjection and contends that, whether considered separatelyas individual objections or cumulatively, the objections arewithout merit.C. Seven Remaining ObjectionsI. Objection I alleged that on September 26. 1974, whilevoting was in progress, a "vote yes" UAW campaign stickerwas placed in an ashtray on the voting registration tablelocated in the voting area.With respect to this objection, Pat Rossner and LeroyMiller, the Board agents conducting the election, both testi-fied credibly that they saw no campaign material in thevoting area and that no one brought any campaign materialto their attention. J. D. Logsdon, a runner-observer for theCompany who is no longer employed by Firestone. crediblytestified that during the last 20 minutes at the 4-6 p.m.session on September 26, he replaced Mike Lawrence as acompany observer and noticed a UAW sticker on the bot-tom of an ashtray on the observers' table. He did not re-move it, but when Mike Lawrence returned he noticed andwadded up the sticker and threw it away. Lawrence con-firmed that he noticed the UAW sticker in the ashtray andwhen he discovered it he removed it. He stated the stickerwould have been observable by the voters coming in andestimated the sticker may have been there for 15 minutes.Lawrence was the company observer at all three voting ses-sions covering 2 days. He stated that that was the onlycampaign material he saw within the voting area. TheCompany presented six other employees who testified theysaw a UAW sticker in the cafeteria. the place used for thevoting, although the testimony was not altogether consis-tent. Luther Reddnarch. Jr.. testified he saw a sticker stat-' In its brief. Respondent-Employer acknowledged that it as not pursu-ing Objections 4. 5. and 10.ing "Vote Yes" on an ashtray on a table against the far wallof the cafeteria, some 12 15 feet away. Employees JerryLandrum. Sarah Crisp, Doug Mastin, and Zettie Wingfieldtestified they also saw a UAW sticker. Both Crisp andWingfield testified similarly that they saw a vote yes orUAW sticker on the ashtray at the observers' table. Ap-proximately 690 people voted at the election. None of theunion witnesses observed any campaign material in the vot-ing area.I find sufficient credible testimony to establish that aUAW sticker was displayed at or near the observers' tablein the cafeteria, the established voting area, for a short pe-riod of time. In view of the fact that Lawrence was presentat all voting sessions, I find that his testimony and that ofLogsdon established that a UAW sticker was displayed inthe voting area for a period of 15-20 minutes and that whenit was noticed by Lawrence. he removed it.The question remaining, however, is whether the displayof such a UAW sticker had such an effect as to warrantsetting aside the election. The rule against campaign signsand material in the immediate voting area was establishedprimarily to permit the voter to cast his secret ballot in anatmosphere free of last minute campaigning and is similarto that established in other elections throughout the coun-try. One witness, Mastin. when asked if the sticker displayhad any effect on the way he voted, responded "No, notreally." While I find it unnecessary to rely on subjectivetestimony as to what effect certain conduct had, it is illus-trative. Moreover. similar stickers were displayed through-out the plant and on auto bumpers during the campaign.The election was run for 6 hours at three different timeperiods over a 2-day period.4I note, moreover, that voterswere permitted to wear campaign buttons on their personsin the voting area.Finally. I note and credit the testimony of agent Rossner,the Board agent, that very few voters voted the last 30-45minutes of the afternoon voting session. This is logical be-cause Logsdon. the company observer-runner becameavailable to relieve Lawrence, the other company observer,only after the last group of employees had been notifiedabout voting. Under all the circumstances, I am not per-suaded that the mere display of a union sticker on an ash-tray in the voting area for such a short period of time hadany impact on the few voters that did vote in that timeperiod to warrant setting the election aside. I find, there-fore, that such a minor infraction of the rules, with respectto campaigning in the voting area, had little or no impacton the voters and is an insufficient basis to set aside theelection.Before deciding on the merits of this objection, it is neces-sary to decide a corollary issue. In his Supplemental Deci-sion and certification, the Regional Director noted thatpostelection investigations are not limited to the specificissues raised by the parties and considered evidence involv-ing employee campaigning and talking in and about thevoting area. Consequently, when the issue arose at the hear-ing I permitted testimony on such matter.It was stipulated that the voting occurred in the phase three lunchroomSeptember 25. 1974. from 2 to 6 p.m. and on September 26. 1974. from 6 to8 a.m. and from 4 to 6 p.m169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs employees were released to vote, they waited in line toget their names checked off the voter eligibility list and toreceive a ballot. As noted previously, the voting took placein the third phase lunchroom or cafeteria. The line of em-ployees extended from inside the cafeteria doors whichwere opened and the number of employees varied from 0 to15 depending on the numbers of employees released andthe speed with which the balloting process took place. Asthe number of employees grew, more employees were inline outside the cafeteria doors. On the outside of one of thecafeteria doors an official sign was posted indicating it wasthe place of voting.5Several employee witnesses stated there was more talkingwhile waiting in line than in prior elections. EmployeeWingfield credibly testified that one employee, after voting,turned and yelled to employees in line, "I voted yes."Board Agents Rossner and Miller credibly testified thatno events of an untoward nature occurred during the elec-tion, although once or twice employees were told to holddown the noise.Employees cannot be foreclosed from engaging in con-versation while waiting in line to vote, and obviously theunion election is bound to be a topic of conversation forsome of the employees. Although several employees mayhave voiced their support for the Union in more than con-versational tones, I find that the election in general, involv-ing over 600 voters, comported with normal election stan-dards, and to the extent there were minor exceptions, I donot find that the conduct was so flagrant or widespread asto affect other employees or deprive them of their freechoice in the election. Accordingly. I find that neither thetemporary display of a UAW sticker on the observers' tablenor the expression of voting preference by several employ-ees before or after voting had any impact on other employ-ees or their voting intentions.6Objection I and the corollaryissue involving campaigning in the voting area are over-ruled.2. Objection 2 alleged that Board Agent Pat Rossner ad-vised the Petitioner's observers that they were permitted towear UAW campaign stickers on their persons in view ofother employees if they choose. In contrast, Board AgentLeroy Miller, immediately prior to the September 26 votingsession, allegedly required the Employer's observer, J. D.Logsdon, to remove a pocket saver and an identificationtag, both of which contained the name Firestone but whichdid not contain any campaign propaganda or were in anyother way directed toward the voting.Board Agent Rossner credibly testified that Board AgentMiller told company observers to remove Firestone pocketsavers and that she later instructed all observers that shecould not require them to remove campaign insignia. Shealso stated that the UAW representative told union observ-ers to remove pro-union insignia and they all did so. Logs-don, the individual specifically named in this objection, re-called that he was asked to remove a section supervisor'sbadge after a union representative pointed out the badge toI find no credible evidence that any prounion sign was posted on thecafeteria doors or inside he cafeteria to warrant any discussion thereon.s See Southeastern Mills, Inc., 227 NLRB 57 (1976); Glacier Packing Co..Inc., 210 NLRB 571 (1974).one of the Board's agents. He did not recall being asked toremove a pocket saver with the Firestone name on it orrecall actually removing it. Union observer Dennis Bunchtestified similarly that Logsdon was asked and did removehis section supervisor's badge but that he continued to wearhis pocket saver along with the official NLRB observerbadge.While there may have been isolated instances of observ-ers wearing campaign buttons or insignia, I find that ingeneral both company and union observers wore only theirofficial NLRB observer badges. Nor do I find that theBoard agents' instructions were inconsistent or evidence ofbias to have an impact on employees voting. There is adistinction between wearing either a prounion or procom-pany insignia and the wearing of a badge which includesthe term supervisor. The Board does not usually permitstatutory supervisors to serve as election observers becausethe presence of a supervisor may have an impact on anemployee's free choice. Consequently, even though the sec-tion supervisors in this case were not statutory supervisorswho were excluded from voting, the precautionary measureof requesting that such a badge be removed was proper.Moreover, to the extent that several union observers mayhave exhibited campaign insignia, the Board has held thatthe wearing of insignia by company or union observers doesnot, of itself, constitute interference with an election.' Ac-cordingly, I find this objection to be without merit and it isoverruled.3. Objections 3, 6, 7, and 9 deal with mass picketing,name-calling and a general allegation that Petitioner'sagents made threats and acted in a coercive manner towardemployees in the voting unit. These objections shall be con-sidered separately and collectively as they all involve coer-cive statements or similar conduct that allegedly interferedwith employees' freedom of choice in the election.(a) Objection 3 alleges that on Wednesday, September25, 1974, as employees were coming to work on the first of2 days of the election, UAW partisans, paid organizers, andmembers of the organizing committee, including ThomasPuckett, the union organizer, appeared at the highway en-trance to the plant in large numbers, parked their carsalong the highway, and by such mass picketing and congre-gating, intimidated and coerced employees to vote in favorof the Petitioner.While it is undisputed that a fairly large group of em-ployees gathered at the plant entrance on the 2 days of theelection and distributed handbills to employees and cam-paigned for the Union, the testimony varies as to estimatesof the number of employees present and what remarks wereexchanged between employees handbilling and employeesgoing to work on those voting days. There is sufficientcredible testimony to establish that the number of employ-ees present at the plant entrance varied from 15 to 35. Allthe employees that testified agreed. however, that none ofthe employee-drivers were blocked from entering or exitingthe plant, although several employees testified that if a carin front of them stopped to take union literature they wereautomatically required to stop. Three company witnesses'Larkwood Farmrs. A Division of The Pillsbury Company. 178 NLRB 226(1969).170 FIRESTONE TEXTILES COMPANYtestified they were subjected to derogatory remarks, andtheir testimony is worthy of further review.J. D. Logsdon stated he encountered no difficulty in get-ting into the plant, but after leaving his car in the parkinglot he was standing at the main entrance to the plant withMike Lawrence, another company observer. and heard em-ployees call his name and ell, inter alia, such expletives athim as "company suckass, and son of a bitch." He stated hewas standing about 150 yards from the handbillers at thetime and did not recognize them. He did not report theincident and thereafter served as a company observer-run-ner in the voting session that day which began at 4 p.m. onSeptember 26.Another company witness, Betty Short, testified that sheentered the plant between I I and 11:30 p.m. on September25 and heard someone yell "you'll be sorry, bitch" whenshe pulled through the plant entrance and did not stop totake literature. She affirmed, however, that no handbillerblocked her entrance and she entered the plant at about 15m.p.h. She could not identify the person who yelled andacknowledged that no one used her name or uttered anythreats about the election.A third employee, Richard Todd, testified credibly thatwhen the car in front of him stopped to take literature,someone stepped in front of his car after he stopped, cameto his car window to give him literature, and someonestated, "son of a bitch, you'd better stop next time." Todddid not try to identify the speaker and did not report theincident because the term s.o.b. is a pretty common term..and was as he described it "just an expression to let offheat." Three other employees testified of some nervousnessas they were driving through the entrance but testified theyhad no trouble getting into the plant. Two of the threeemployees, Sexton and Majors, who were questioned aboutit, testified that the presence of the persons at the entrancedid not affect their vote.Union witnesses testified that they were instructed not tohold up the flow of traffic and to be courteous to employeesentering the plant. None of the union witnesses heard orrecalled any derogatory comments.Even accepting the testimony of the Company's wit-nesses,' I do not find that the relatively few derogatory re-marks uttered at the plant entrance were likely to or didhave any impact on employees and their voting intentions.All witnesses agreed that they had no difficulty in gettinginto or out of the plant. None of the witnesses testified thatany threats were directed at them with the explicit purposeof getting them to vote in a particular fashion. Except forthe comments directed towards Logsdon, the derogatory re-marks were prompted by their failure to stop at the plantentrance and accept union literature. There was no testi-mony that employees were threatened with respect to howthey were going to vote.I do not find that the presence of fairly large numbers ofunion adherents at the plant entrance, by itself, constituteda threat that would deprive employees of their freedom ofI Obviously. Logsden's vote was unaffected by the incident, since DennisBunch's undisputed testimony is that all the observers voted at the openingof the polls on September 25, 1974. Lawrence confirmed that the name-calling incident occurred the final day of the voting. September 26. 1979.choice in a secret-ballot election. Union adherents are enti-tled to handbill and to urge employees to vote for theUnion as long as it is done peacefully and without threats.'While the derogatory comments are regretable, I do notfind them coercive in these circumstances. I find that theoverall conduct of the handbillers was generally peacefuland within lawful bounds. Accordingly. I find Objection 3to be without merit.(b) Objection 6 alleged that on September 26, 1974. im-mediately prior to the voting period, Thomas Puckett, aunion representative, said to one of the Union's observersthat "we'll take care of those company suck-asses" and thatsaid statement was made in a loud tone in the presence ofemployees waiting to vote and was, therefore, coercive andintimidating.James Lyles was the only witness to testify for the Com-pany regarding this objection. He testified that he acted as acompany observer-runner and that while waiting in thelunchroom at 5:30 a.m. on September 26, 1974, prior to thevoting scheduled for 6 to 8 a.m., organizer Thomas Puckettasked Paul Dunning, an employee active on behalf of theUnion, what his name was. Dunning told Puckett his lastname was Lyles and that he "was one of the Company'sworst suck-asses."°Lyles stated it was said in a normalconversational tone and that he did not tell any employeeabout it before or while the polls were open. Dunning didnot recall seeing Lyles at the election and stated he neverused such language. He also stated he never heard Puckettsay, "we'll take care of him." Puckett denied the entire inci-dent, stating he never asked the identity of a company ob-server or heard Dunning refer to a company observer.Dunning testified in a forthright manner, and I credit histestimony. In addition to corroborative testimony by Puck-ett, a company representative, Richard Weber, did not tes-tify to such incident and presumably did not hear any suchconversation. Secondly, even assuming that such incidentoccurred as stated by Lyles. the facts of such incident werenot communicated to any other voting employees. Contraryto the allegation, the comment, if made, was not said in thepresence of employees waiting to vote nor was it said in aloud voice. Inasmuch as Lyles testified he had participatedin previous elections as a company observer-runner, it isunlikely that such statement had an effect on his votingintentions.In any event, I conclude that the incident did not occuras alleged and therefore recommend dismissing this objec-tion.(c) Objection 7 alleges that Petitioner's organizer, BuddyLeonard. called employees he believed opposed to theUnion by opprobious, insulting, and offensive names. A re-view of the record discloses no testimony in support of thisallegation. Accordingly, this objection is overruled.(d) Objection 9 alleges that Petitioner's agents and repre-sentatives made additional threats and coercive statementsand acted in a threatening and coercive manner towardemployees in the voting unit.Michael Lawrence testified that employee Larry McDan-iel told him he should join up with the Union before Sep-9 Sewanee Coal Operators Association. Inc.. 146 NLRB 1145 (1964).'o Lyles further testified that Puckett stated. "We'll take care of him."171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtember or he might be "mowing the grass." Lawrence fur-ther testified that he and McDaniel had been on friendlyterms and that he "probably" made a friendly $5 bet on theelection outcome with McDaniel. Lawrence did act as acompany observer during all three sessions of voting. Webegin with the fact that McDaniel was not an authorizedagent or representative of the Union, but was a fellow em-ployee who was in no position to affect Lawrence's job sta-tus, and that both Lawrence and McDaniel were aware ofsuch fact. In this context, where the parties had a bet on theoutcome of the election and McDaniel was not an autho-rized union representative and had no supervisory status orauthority over Lawrence, the comment was more in thenature of a jest or good-humored banter and not a threat.Under all the circumstances, I find the remark did not con-stitute a threat.Employee Davis credibly testified that fellow employeesin his carpool, Ray and Houchins, told him that he wouldvote for the Union if he knew what was good for him. Heconceded that he remained in the carpool despite the com-ment. While the employees in question may have statedpositive views in support of the Union, the exchange ofviews, pro and con, about the election was a normal event inview of the pending election. In the context presented, I donot find that this remark amounted to anything more thancampaign rhetoric and an attempt to persuade Davis tovote for the Union." Accordingly, I recommend Objection9 be overruled.(e) Consideration of the cumulative effect of Objections3, 6, 7, and 9 and the evidence and findings thereon.I dismissed Objections 6 and 7, respectively, on credibil-ity grounds and lack of evidence. Considering Objections 3and 9 together as part of the total conduct, I am unable tofind that the evidence adduced amounted to threats or coer-cive conduct that had any measurable impact on the em-ployees concerned nor that it had any effect on their votingintentions.4. Objection 8 alleges that various organizers and repre-sentatives of the Petitioner, including Thomas Puckett, toldemployees that those who signed up ahead [for the Union]would not have to pay initiation fees or dues while thosewho came in later would have to pay dues and initiationfees. It further alleged that other benefits were promised toemployees who supported the Union which would be de-nied to those who joined later.Two employees, Zettie Wingfield and Ruth Major, cred-ibly testified that employee Freda Martin told them that toavoid payment of a $50 fee, they should sign a union cardbefore the election. Specifically, Wingfield testified thatMartin told her she should sign a card before the electionand if she did she would not have to pay a $50 initiationfee. She further stated that other employees asked her ifsuch statement were true. She told them no. Major testifiedsimilarly that Martin told her that if she did not sign aunion card before the election it would cost her a $50 initi-ation fee.H1 While Davis testified that the tone of voice of Houchins was threatening,he noted that there were 6 employees in the carpool, that there were pro andcon discussion about the election, that he was not sure whether Randall Brayin the carpool was for or against the Union. Lastly, Davis testified that theremarks did not affect the way he voted.Pursley testified that employee Paul Dunning ap-proached him 2 or 3 weeks before the election and told himthat if he signed a UAW card, he would not have any feesto pay but that if he did not he would have to pay $25 or$50 later.Employee Lee testified that employee Ragland stated he[Lee] needed to sign a union card and that it would cost himmore to join if he did not. Lee also stated that employeeHarrell told him it would cost him more in union dues if hedid not sign a card.May Johnson testified that employee Buddy Leonardtold her union dues would be higher if she waited until afterthe election to sign a union card. She stated that Leonardwas an officer of the Union at the time of the discussion.In rebuttal to the testimony of the previous company wit-nesses, Dunning recalled no conversation with Pursley andstated he took no breaks in the area of the weaving depart-ment in which Pursley worked. Dunning further stated thatmost of the authorization cards he obtained were securedbefore the Union petitioned for an election. He did askpersons to sign yellow membership cards after the election.He also stated that he carried a document introduced asCharging Party's Exhibit 13, entitled "What you shouldknow about-UAW" so that he could show it to employeesif the subject of initiation fees came up. This document wassimilar in text to Charging Party's Exhibit 18 which is notedin detail hereafter, and which advises employees that theycan join the Union without paying an initiation fee after theelection.Puckett testified that he discussed with employees thewaiver of initiation fees and told them that after the elec-tion Firestone employees would have the opportunity tojoin the Union without paying an initiation fee. After theUnion selected its officers, the Union would thereafter set acutoff date after which initiation fees would be paid.Leonard testified that he was aware of the UAW's policywith respect to initiation fees because of discussions withPuckett and from the union literature that was passed outduring the campaign. The union literature that was passedout during the campaign included Charging Party's Exhib-its 13, 17, and 18.Exhibit 18 was a letter dated July 8, 1974, addressed toall Firestone employees and passed out shortly after thatdate which stated in part:Q. Will the Firestone workers have to pay an initi-ation fee?A. No... in new plants being organized, the Inter-national Union does not charge an initiation fee untilafter giving the employees a certain period of time tojoin the Union after a labor board election. Those whojoin during that period will not be required to pay anyinitiation fee. [Emphasis supplied.]Charging Party's Exhibit 17, a handbill passed out onSeptember 23, 1974, just prior to the election, advised em-ployees that those working in the plant at the time of theelection would have the opportunity to join the UAW with-out paying any initiation fees.In part, because of Charging Party's Exhibits 13, 17, and18, 1 find the testimony of Puckett, Leonard, and Dunning,credible. It would be inconsistent of union supporters to tellemployees contrary to what had been circulated in union172 FIRESTONE TEXTILES COMPANYliterature as early as July 8, 1974, or shortly thereafter,about any requirements as to payment of union initiationfees. Nor would it be logical for Puckett, the principal orga-nizer for the union campaign, to issue oral advice contraryto circulated union material which he helped to prepare orcirculate.In N.L.R.B. v. Savair Manufacturing Co., 414 U.S. 270(1973). the Supreme Court concluded that promises byunion officials and employees soliciting union cards towaive initiation fees if employees signed a union authoriza-tion card before the election constituted an improper in-ducement. The Court further concluded that such a waiverof initiation fees would be proper if it were extended toemployees who join the Union after the election as well asbefore.The factual situation which I found existed here containsa little of both elements. I credited the testimony of Puckett,Dunning, and Leonard that they properly set forth thatemployees could join the Union after the election and stillnot be required to pay any initiation fee and I relied in parton three separate union distributions of literature which setforth the Union's policy with respect to waiver of initiationfees. However. I also credited the undisputed testimony ofWingfield and Major that they were informed by FredaMartin, a fellow employee, that if they signed a union cardbefore the election they would save a $50 initiation fee.I find that Martin's misrepresentation as to payment ofinitiation fees was effectively repudiated by the correct ver-sion as set forth in the credited testimony of Puckett, Dun-ning, and Leonard in their discussions with employees andby the Union's circulation of literature on three occasionsduring the preelection period. Moreover, this conclusions iscorroborated by the fact that Wingfield informed other em-ployees that Martin's representation was not true and bythe fact that neither Wingfield or Major did in fact sign aunion card. Accordingly, I find that Martin's misrepresen-tation was effectively repudiated and that employees votingintentions were not affected thereby. Objection 8 is over-ruled.D. Summary of ObjectionsOf the seven litigated objections, I concluded that Objec-tion I and 2, dealing with a UAW campaign sticker andcampaigning in the voting area and instructions regardingwearing of campaign insignia, were insufficient to affect em-ployees voting intentions. I also concluded that Objection 3,group handbilling at the plant entrance and calling severalemployees uncomplimentary names, had no or minimal im-pact on employees' voting. I overruled Objection 6 on credi-bility grounds and Objection 7 for lack of evidence. As toObjection 8. based on Savair, supra, I found that unionliterature circulated to employees established and corrobo-rated the credited testimony of Puckett. Dunning. andLeonard that the UAW policy of waiving of union initi-ation fees was properly set forth to the employees. To theextent several employees were informed otherwise by em-ployee Martin, I concluded such misrepresentation was ef-fectively repudiated. With respect to Objection 9. 1 con-cluded that alleged threats made to employees Lawrenceand Davis did not in fact constitute threats in the contextpresented.Respondent's brief urges that if the mass picketing at theplant entrance and the electioneering by union partisans inthe voting area could reasonably tend to swaN the votes ofat least two of the 347 votes cast." the objections should hedeemed meritorious. The term "mass picketing" is a misno-mer since it infers that ingress and egress from the plantwere blocked off. In fact, a large group of employees hand-billed at the plant entrance in a controlled fashion. Nor wasthe electioneering so uncontrolled in the voting area thatemployees were affected thereby. Elections are not con-ducted in a vacuum, and while the conduct of employeescan be monitored to some extent, emploNees cannot he ex-pected to remain silent and act like robots throughout thevoting procedure. In my view, Respondent's contention ismathematically implausible and an unacceptable oversim-plification.I have reviewed the election and its factual context andhave concluded that the employees who participated wereafforded the opportunity to express their free choice as totheir selection of a bargaining representative. HIaving over-ruled all objections, I find that the Union was properl, cer-tified as the collective-bargaining representative of the em-ployees of Firestone in the appropriate unit set forth herein.Ill. THE UNFAIR LABOR PRA(CII( ESIn his Supplemental Decision and Certification of Repre-sentative in Case 9-RC-10686, the Regional Director hadoverruled Respondent's objections to the election and theBoard denied Respondent's request for review. Having nowreviewed said objections after a hearing pursuant to theremand of the court and the Board, and finding them to bewithout merit. I find that the original certification was validand the Employer's refusal to bargain thereafter is violativeof Section 8(a)(5) and (I) of the Act.CON( SIONS OF LAWUpon the foregoing findings of fact and the entire record.I make the following conclusions of law:I. Firestone Textiles Company. a division of FirestoneTire & Rubber Company, is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2. The International Union. United Automobile. Aero-space and Agricultural Implement Workers of America. is alabor organization within the meaning of Section (2)(5) ofthe Act.3. The Employer's objections to the election are withoutmerit and are overruled.4. By refusing to bargain collectively with the Interna-tional Union. United Automobile. Aerospace and Agricul-tural Implement Workers of America, the validly certifiedcollective-bargaining representative, about wages, hours.and conditions of work. Respondent-Employer has violatedSection 8(a)(5) and (1) of the Act.2 This contention is misleading as the tally of hballots n he election esab-tished that 347 votes were cast for the Petitioner and 329 votes cast againstthe Union with 14 challenged ballot,s Reslprdent's contentin apparentl5assumes that all 14 challenged ballots would have been upheld173 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. The aforesaid are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Employer has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the purposes of the Act.The Employer shall be ordered to bargain in good faithwith the duly certified bargaining representative aboutwages, hours, and working conditions and, if an agreementis reached, sign a written agreement upon request.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record. and pursuant to Section10(c) of the Act, I hereby issue the following recommendedOrder:ORDER'3The Respondent, Firestone Textiles Company. Divisionof the Firestone Tire & Rubber Company, Bowling Green,Kentucky, its officers, agents, successors, and assigns, shall:I. Cease and desist from:11 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules Regulations, be adopted by the Board and become its findings.conclusions, and Order, and all objections thereto shall be deemed waivedfor all purposes.(a) Refusing to bargain in good faith with the Interna-tional Union. United Automobile. Aerospace and Agricul-tural Implement Workers of America.(b) In any like or related manner, interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them under the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request, meet and bargain in good faith withthe International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, and if anagreement is reached, incorporate such agreement, upon re-quest, into a written contract.(b) Post at its place of business in Bowling Green, Ken-tucky, copies of the attached notice marked "Appendix."l"Copies of said notice, on forms provided by the RegionalDirector of Region 9. after being duly signed by its autho-rized representative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 9. in writing.within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.14 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."174